DETAILED ACTION
This Office action is in response to the election filed on 06 June 2022. Claims 1-17 and 21-23 are pending in the application.  Claims 18-20 have been cancelled. Claims 21-23 are newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, Species I, on which claims 1-17 and 21-23 are readable, in the reply filed on 06 June 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 11-15, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Parkhe, US 2017/0215230.
With respect to claim 1. Parke discloses a wafer support, shown in Fig. 2, comprising:  
a top surface 133 configured to support a semiconductor wafer 134;  
an array of heating elements 154 and 140 positioned below the top surface 133 and configured to output heat (see paragraph [0032]);  
an array of temperature sensors 141 including, for each heating element, a respective first temperature sensor configured to generate first sensor signals (see Fig. 2 and paragraph [0074]);  
a plurality of first electrical connectors coupled to the heating elements 154 and 140 and configured to enable selective control of individual heating elements *as shown in Fig. 5); and  
a plurality of second electrical connectors coupled to the first temperature sensors (see paragraphs [0065]-[0066]).  
With respect to claim 9, Parkhe discloses a conductive material 136 configured to hold the semiconductor wafer 134 in place via electrostatic force, see paragraph [0035].  
With respect to claim 11, Parkhe discloses that the first temperature sensors include thermocouples, see paragraphs [0024], [0064], and claims 5, 13, and 20.  
With respect to claim 12, Parkhe discloses a semiconductor process system, shown in Figs. 1 and 2, comprising: 
a semiconductor process chamber 100 (shown in Fig. 1); 
a wafer support 126 positioned in the semiconductor process chamber 100 (shown in Fig. 1), the wafer support including:
a top surface 133 configured to support a semiconductor wafer 134 (shown in Fig. 2); 
an array of heating elements 154 and 140 below the top surface and each configured to heat the semiconductor wafer 134 when the semiconductor wafer is positioned on the wafer support (see Fig. 2 and paragraph [0132]); and 
an array of temperature sensors 141 including, for each heating element 154 and 140, a respective first temperature sensor configured to generate first sensor signals(see Fig. 2 and paragraph [0074]); and 
a control system 202 communicatively coupled to the heating elements and the first temperature sensors and configured to selectively operate individual heating elements responsive, at least in part, to the first sensor signals, see Fig. 10 and paragraphs [0042]-[0044], [0077]-[0079], and [0120]-[0123].
With respect to claim 13, Parkhe discloses the control system 202 is configured to operate the heating elements 154 and 140 to generate an even temperature distribution on a surface of the semiconductor wafer 134, see paragraph [0077]. (“Alternatively, the tuning heater controller 202 regulate the temperature of a group of spatially tunable heaters 140 in the heater assembly 170 across a group of cells 200 relative to the another group of cells 200.”)  
 With respect to claim 14, Parkhe discloses the control system 202 is configured to operate the heating elements 154 and 140 to selectively heat some regions of the semiconductor wafer 134 more than other regions, see paragraphs [0077]-[0079].  
 	With respect to claim 15, Parkhe discloses semiconductor process equipment 148 communicatively coupled to the control system 202 and configured perform a semiconductor process on the semiconductor wafer 134 within the semiconductor process chamber, wherein the control system is configured to adjust the semiconductor process equipment responsive to the first sensor signals, see paragraph [0031]
	With respect to claim 21, Parkhe discloses a system, shown in Figs. 1 and 2, comprising: 
a semiconductor process chamber 100 (shown in Fig. 1); 
a wafer support 126 positioned within a semiconductor process chamber 100 and including a top surface 133 configured to support a semiconductor wafer 134 (shown in Fig. 1);  
a plurality of heating elements 154 and 140 within the wafer support 126 and below a top surface of the wafer support 126 (shown in Figs. 1 and 2), 
the heating elements 154 and 140 configured to heat the semiconductor wafer 134 during a semiconductor process (paragraph [0039]-[0045]), 
each heating element  154 and 140 including a first temperature sensor 141 configured to generate first sensor signals (see Fig. 2 and paragraphs [0049]-[0050]); and 
a control system 202 configured to selectively controlling individual heating elements 154 and 140 responsive to the first sensor signals, see Fig. 10 and paragraphs [0042]-[0044], [0077]-[0079], and [0120]-[0123].
 With respect to claim 23, Parkhe discloses the control system is configured to adjust the semiconductor process responsive to the first sensor signals, see paragraphs [0077]-[0079].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Parkhe, US 2017/0215230, as applied to claim 1 above, and further in view of Habermas et al., US 2019/0381628.
Parke is applied as above. Although Parkhe discloses resistive heaters 154, Parkhe does not disclose that each heating element 154 includes a respective heating coil.  However, Habermas et al. disclose that a resistive heater 155 in a chuck 127 includes a coil, see Fig. 1B and paragraphs [0045]. Therefore, in light of the disclosure of Habermas et al., it would have been obvious to the skilled artisan that the resistive heater 154 in the known wafer support of Parkhe could comprise a coil.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Parkhe, US 2017/0215230, as applied to claim 1 above, and further in view of Wada, US 5,267,607.
	Parkhe is applied as above. Although Parkhe discloses an electrostatic chuck, Parkhe lacks anticipation of using a clamp to hold the semiconductor wafer in place. 
There are mainly two commonly-used ways of holding a semiconductor wafer to a susceptor, that is, mechanical supporting means such as clamp 33, shown in Fig. 3 of Wada, or an electrostatic chuck, shown in Fig. 6 of Wada, for attracting a wafer by means of an electrostatic attractive force. Given the functional equivalence of the clamp and the electrostatic chuck, in light of the disclosure of Wada et al., it would have been obvious to the skilled artisan that a clamp could have substituted for the electrostatic chuck in the known wafer support of Parkhe; the clamp used to hold the semiconductor wafer 134 in place on the chuck of Parkhe instead of an electrostatic attractive force.

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the references of record teach or suggest wherein the array of temperature sensors includes, for each heating element, a respective second temperature sensor configured to generate second sensor signals, as required in dependent claim 3.  

Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the references of record teach or suggest wherein the array of temperature sensors includes, for each heating element, a respective second temperature sensor configured to generate second sensor signals, as recited in dependent claim 16.

Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the references of record teach or suggest wherein each heating element includes a second temperature sensor configured to generate second sensor signals, wherein the control system is configured to selectively control individual heating elements responsive to the second sensor signals, as recited in dependent claim 22.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various heating apparatuses including a wafer support including heating elements and temperature sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822